Exhibit 99.3 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of FelCor Lodging Trust Incorporated, a Maryland corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 19, 2016 Land & Buildings Capital Growth Fund, LP By: Land & Buildings Investment Management, LLC Investment Manager By: /s/ Jonathan Litt Name: Jonathan Litt Title: Managing Principal L&B Real Estate Opportunity Fund, LP By: Land & Buildings Investment Management, LLC Investment Manager By: /s/ Jonathan Litt Name: Jonathan Litt Title: Managing Principal Land & Buildings Absolute Value II LLC By: Land & Buildings Investment Management, LLC Investment Manager By: /s/ Jonathan Litt Name: Jonathan Litt Title: Managing Principal Land & Buildings GP LP By: L&B GP LLC General Partner By: Land & Buildings Investment Management, LLC Manager By: /s/ Jonathan Litt Name: Jonathan Litt Title: Manager Land & Buildings Investment Management, LLC By: /s/ Jonathan Litt Name: Jonathan Litt Title: Managing Principal /s/ Jonathan Litt Jonathan Litt
